The ninth count of the complaint, upon which alone the case went to the jury, was not subject to any of the grounds of demurrer. A wrongful arrest or detention is unlawful, and constitutes a false imprisonment. Hotel Tutwiler Co. v. Evans (Ala. Sup.) 94 So. 120,1 citing C. of G. Ry. Co. v. Carlock,196 Ala. 659, 72 So. 261; Strain v. Irwin, 195 Ala. 414,70 So. 734.
The arrest in this case was made by the chief of police of Bessemer, and the main issue of fact was whether or not one Benton, defendant's local agent, participated in the arrest in such wise as to impose liability upon defendant.
The principles upon which liability is based in such cases have been carefully and clearly stated by this court in Rich v. McInerny, 103 Ala. 345, 15 So. 663, 49 Am. St. Rep. 32, and need not to be restated at length. The inquiry is: (1) Whether or not the defendant or his agent directed, commanded, or in any way instigated the arrest; and (2) whether such conduct, if shown, was a material factor in causing the officer to make the arrest. Of course if the officer acts solely upon his own judgment and initiative, the defendant would not be responsible even though he had directed or requested such action, and even though he were actuated by malice or other improper motive. Rich v. McInerny, supra, 103 Ala. 357, 15 So. 663, 49 Am. St. Rep. 32.
On the testimony of Benton, the agent and of Thomas, the officer, if there were nothing else to be considered, defendant would clearly have been entitled to the general affirmative charge on the issue of responsible causation of the arrest. But plaintiff's own testimony was that at the time of, or just preceding, the arrest, Benton, who was present with the officer, came over to plaintiff and said, "We have decided to arrest you." In view of Benton's presence and activity, and of this statement (if the jury believed he made it), the jury might have found that Benton was personally and directly participating in the arrest. And, if they found that the arrest was made by the officer without probable cause therefor, they might have inferred from Benton's conduct that he then and there approved and ratified the act of the officer. On such findings of fact, defendant would not have been entitled to an instruction that it could not be held liable for the arrest.
Very clearly, we think, a person may be the responsible instigator of an arrest without expressly commanding, requesting, or directing it. So the instruction requested by defendant that the phrase "caused plaintiff to be arrested," as used in the complaint, means that defendant commanded, requested, or directed plaintiff's arrest, was at least misleading, and for that reason properly refused. 25 Corpus Juris, 470, § 34.
There was no prejudicial error in sustaining demurrers to defendant's several special pleas setting up the fact that the arrest complained of was made by the officer of his own volition, without direction or request from defendant, since that was but a denial of an essential element of plaintiff's case, and proof of it was available under the general issue. Strain v. Irwin, 195 Ala. 414, 70 So. 734; Rhodes v. McWilson, 192 Ala. 675, 69 So. 69. Moreover, the same matter, substantially, was set up in plea 3, to which the demurrer was overruled, and upon which defendant went to the jury.
In actions of trespass punitive damages may be awarded, if the evidence warrants it, although not specially claimed in the complaint, and there is no allegation of malice, wantonness, or aggravation of any sort. Wilkinson v. Searcy, 76 Ala. 176; Johnson v. Collier, 161 Ala. 204, 49 So. 761; Mitchell v. Gambill, 140 Ala. 316, 37 So. 290.
And it is well settled that malice may be inferred from the fact of an unlawful arrest, if made without any probable cause for believing the plaintiff guilty of the crime charged. Jordan v. A. G. S. R. R. Co., *Page 568 81 Ala. 220, 226, 8 So. 191; Gambill v. Schmuck, 131 Ala. 321,333, 31 So. 604.
The evidence showed that Benton was superintendent of tank wagons and filling stations for defendant company in Bessemer, and looked after its business generally, He was the responsible representative of the company, and in the conduct of that part of its business may be said to have been its alter ego. Hence his authority to cause an arrest or prosecution of one who stole the money of the company from a filling station in Bessemer may well be implied; and if in the course of such a service he acted wrongfully and (in any legal sense) maliciously, his principal would be legally responsible for such conduct, even to the extent of punitive damages. 25 Corpus Juris, 500, §§ 73-75; A. F.  I. Co. v. Rice, 187 Ala. 458,65 So. 402; Robinson v. Greene, 148 Ala. 434, 43 So. 797.
Defendant was entitled to the instruction requested by it that in this case there could be no finding for the plaintiff for malicious prosecution, the complaint claiming only for a false imprisonment. Rhodes v. McWilson, 192 Ala. 675, 69 So. 69; Oates v. McGlaun, 145 Ala. 656, 39 So. 607.
It is a sound rule of law, well supported by the authorities, that the acquittal of one accused of crime does not tend to show a want of probable cause for believing him guilty of the offense charged. The reason is obvious enough; for an acquittal is based upon any reasonable doubt of the defendant's guilt on all the evidence; while probable cause for accusing him is based upon a reasonable belief in his guilt growing out of such information as may be available to the accuser at the time he makes the charge. The subject is fully and admirably discussed by Walker, P. J., in Fowlkes v. Lewis, 10 Ala. App. 543,65 So. 724, 730, and we approve the reasoning and conclusion in that case. It results that the trial court erred in refusing to instruct the jury, at defendant's request, that an acquittal does not tend to establish a want of probable cause. So, while malice may be inferred from the want of probable cause, it cannot be inferred merely from the fact of an acquittal; and defendant was entitled to an instruction to that effect, as duly requested.
We have not treated separately all of the questions presented by the assignments of error, and have omitted any consideration of numerous minor questions of evidence which will hardly recur in the same form on another trial. What we have said will, however, be a sufficient guide as to the important issues in the case.
For the errors noted, the judgment will be reversed, and the cause will be remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 Ante, p. 252.
                             On Rehearing.